Matter of Delgado v Annucci (2021 NY Slip Op 05150)





Matter of Delgado v Annucci


2021 NY Slip Op 05150


Decided on September 30, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 30, 2021

532831
[*1]In the Matter of Michael Delgado, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date:September 3, 2021

Before:Garry, P.J., Egan Jr., Lynch, Pritzker and Reynolds Fitzgerald, JJ.

Michael Delgado, Attica, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Attica Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of refusing a direct order. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto expunged from petitioner's institutional record and the mandatory $5 surcharge refunded to petitioner's account. As petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Blanchard v Venettozzi, 194 AD3d 1295, 1295 [2021]). As the record reflects that petitioner was ordered to pay a reduced filing fee of $15, and he has requested reimbursement thereof, we grant petitioner's request for that amount (see Matter of Torres v Venettozzi, 186 AD3d 1855, 1855 [2020]).
Garry, P.J., Egan Jr., Lynch, Pritzker and Reynolds Fitzgerald, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.